Citation Nr: 1454015	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating, on an extraschedular basis, for the service-connected fracture of the left distal scaphoid/spontaneous rupture of flexor carpi radialis (minor) (herein left wrist disability), currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1990 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, continued a 10 percent disability rating for the Veteran's service-connected left wrist disability.  In May 2009, the RO in St. Louis, Missouri increased the disability rating for the Veteran's service-connected left wrist disability to 20 percent, effective from January 2006.  

In April 2010, the Board denied the Veteran's claim for entitlement to an increased rating for her service-connected left wrist disability on a schedular basis; the Board remanded the extraschedular aspect of this increased rating claim.  In October 2011, the Board remanded the Veteran's claim for further development.  

The Veteran testified before a local RO Decision Review Officer (DRO) at a hearing conducted in May 2008.  A copy of the hearing transcript is of record.

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  As will be discussed further below, the record raises a question of whether the Veteran is unemployable due to her service-connected disabilities, to include her service-connected left wrist disability, and as such, a claim for a TDIU is properly before the Board.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of loss of use of the right hand has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, on a July 2006 statement the Veteran referenced having loss of use of the right hand, in a statement dated July 2010 the Veteran referenced "loss of use of my [right] hand" and in an August 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran listed "[right] hand loss of use."  In a May 2012 Rating Decision, the RO denied a claim for loss of use of the right arm, but did not appear to address loss of use of the right hand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected left wrist disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria are not met for an extra-schedular rating for the Veteran's service-connected left wrist disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.              § 3.321(b)(1) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in March and May 2006 letters, prior to the February 2007 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's service-connected left wrist disability claim.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records were previously associated with the Veteran's claims file, VA treatment records have been obtained, as have Social Security Administration (SSA) records, which included extensive private medical records.  The Veteran had not suggested any outstanding relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2014).  With respect to her service-connected left wrist disability, the Veteran was provided with VA examinations in August 2006 and December 2008/January 2009.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Board finds that there was substantial compliance with the April 2010 and October 2011 Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria

In exceptional cases, where schedular evaluations are found to be inadequate, the Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 3.321(b)(1) (2014).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there are three elements for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms", specifically marked interference with employment or frequent periods of hospitalization.  Third, if the first and second elements are satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

III.  Analysis 

Under Diagnostic Code 5215, a maximum rating of 10 percent can be assigned for limitation of motion.  Under Diagnostic Code 5307, muscle injuries in Group VII of the forearm and hand are evaluated.  As applicable in this case, this diagnostic code provides the following criteria for non-dominant forearm and hand muscle injuries: a 0 percent rating for slight, a 10 percent rating for moderate, a 20 percent rating for moderately severe and a 30 percent rating for severe.  Under Diagnostic Code 8515, disability of the median nerve is evaluated.  As applicable in this case, this diagnostic code provides the following criteria for the minor median nerve: a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for severe incomplete paralysis, and a 60 percent rating for complete paralysis.  The February 2007 Rating Decision on appeal also appeared to reference Diagnostic Code 5214, under which ankylosis of the wrist is evaluated.  As applicable in this case, this diagnostic code provides the following criteria for the minor wrist: a 20 percent rating for favorable ankylosis in 20 to 30 degrees of dorsiflexion, a 30 percent rating for ankylosis in any other position except favorable and a 40 percent rating for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.    

The May 2009 DRO rating decision increased the disability rating for the Veteran's service-connected left wrist disability to 20 percent, finding that the condition was moderately disabling.    

The Veteran was afforded a VA joints examination in August 2006.  The examination report stated that the Veteran has "weakness and pain in her left wrist.  She has pain in her left wrist that is daily and continuous that is 6 out of 10."  The examination report further stated that "[t]here is weakness, stiffness, swelling, heat, and redness.  There is giving way.  There is locking.  There is fatigability, and there is lack of endurance."  Flare-ups were reported to be "10 out of 10", to occur daily and "will last two hours" and "[t]here is additional limitation of motion and functional impairment during flare-ups."  The examination report also stated that "[i]t has affected her usual occupation as a nurse practitioner and midwife.  She is no longer able to practice her occupation."  The examination report showed decreased range of motion measurements with pain noted.  The examination report also stated that "[r]epetitive motion causes increasing pain, increasing weakness without a change in the range of motion."    

The Veteran was also afforded a VA muscles examination in August 2006.  The examination report noted "[t]here are periods of flare-ups of 9 out of 10 with pain and discomfort.  The frequency is continuous, and the duration is continuous."  The examination report further stated that "[t]here is functional impairment and loss of motion" and that the Veteran "has symptoms of muscle pain, pain with moving her wrist through range of motions."  The examination report stated that the Veteran's "muscle strength on the left is weak" and stated that "[t]here is loss of muscle function with weakness in palmar flexion and dorsiflexion", "[w]eakness in radial deviation and ulnar deviation" and referenced decreased range of motion and pain during the range of motion tests without a change in the range of motion results.

The Veteran testified at a May 2008 hearing.  The Veteran referenced with respect to her left wrist that there is pain and stated that "I still have the weakness.  Actually, there is more pain in the elbow, swelling, redness, bruising, indentions; those kinds of things."  

The Veteran was afforded a VA peripheral nerves examination in December 2008/January 2009.  The examination report noted the following symptoms with respect to the Veteran's left hand: weakness, stiffness, numbness, paresthesias, dysesthesias, pain and impaired coordination.  A sensory function report noted, with respect to the Veteran's left wrist, decreased vibration, decreased pain and decreased light touch.  A diagnosis of bilateral hand weakness was provided.  The Veteran stated that she was unemployed because she "[n]eed[s] two functional hands to practice medicine."  The Veteran was also afforded a VA joints examination in December 2008/January 2009.  The examination report noted the following symptoms with respect to the Veteran's left wrist: deformity, instability, pain, stiffness, weakness and decreased speed of joint motion.  The motion of the joint was noted to be affected and severe, weekly flare-ups lasting more than a month were also noted.  Further findings related to the left wrist included tenderness, pain at rest, weakness and guarding of movement.  With respect to the Veteran's left wrist, decreased range of motion findings were reported and objective evidence of pain with active motion was reported, as well as objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  Left hand strength was noted as 4/5.  A diagnosis was provided of left wrist weakness related to a healed fracture and left wrist pain was noted.  The Veteran's statement that she was unemployed because she "[n]eed[s] two functional hands to practice medicine" was again noted.  

In a statement dated July 2010, the Veteran referenced decreased strength in her left hand and "not having full use of my hands."  

In an October 2010 memorandum, the Director of Compensation and Pension Service considered entitlement to an extra-schedular evaluation for the Veteran's service-connected left wrist disability.  The memorandum noted that the "[a]valiable evidence does demonstrate that the left wrist disability affects the [V]eteran's usual daily activities; however available evidence does not demonstrate that the left wrist disability alone creates marked interference with employment."  
The memorandum further stated that 

[n]o unusual or exceptional disability picture has been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected left wrist disability is not wholly contemplated by the criteria utilized to assign the current evaluations.  Entitlement to an extra-schedular evaluation for any time period of the left wrist disability is not established.    

A February 2012 VA peripheral nerves conditions examination report noted normal strength with respect to left wrist flexion and extension and normal grip strength.

A March 2014 VA occupational therapy treatment note included range of motion testing for the Veteran's left wrist that showed decreased range of motion for wrist flexion and wrist extension, but supination within functional limits.  A goal was listed of "grip increase" in left grasp, which was noted in a May 2014 VA occupational therapy treatment note as being not met, which may suggest decreased strength in the left hand and/or wrist.      

After review, the Board finds that the Veteran's service-connected left wrist disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards in assessing its severity.  

The Veteran's service-connected left wrist disability is manifested by a variety of signs and symptoms, referenced above, which include, but are not limited to, pain, weakness, limited range of motion and instability.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2014); Mitchell, 25 Vet. App. at 37.  The criteria for muscle injuries also contemplate disability manifesting in limitation of motion.  See 38 C.F.R. § 4.73, Diagnostic Code 5307.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities and that neurological symptoms are contemplated under Diagnostic Code 8515, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by the various signs and symptoms discussed above.  In short, there is nothing exceptional or unusual about her service-connected left wrist disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  It therefore cannot be said that the Veteran's disability picture is so exceptional or unusual as to render the rating schedule impractical.  38 C.F.R. § 3.321(b)(1) (2014).

Additionally, while the Board acknowledges, as discussed above, that the Veteran's service-connected left wrist disability has had an impact on her ability to work, generally the degrees of disability specified in the Rating Schedule "are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, her current 20 percent rating takes into account when the Veteran has exacerbations in connection with her service-connected disability.

Finally, the Board notes that the Veteran has not been hospitalized for the service-connected left wrist disability during the appeal period, therefore, frequent hospitalization is not shown or demonstrated.

In sum, the Veteran's service-connected left wrist disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and as such, the Veteran's claim for entitlement to an increased disability rating, on an extraschedular basis, for her service-connected left wrist disability must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to an increased disability rating, on an extraschedular basis, for the Veteran's service-connected left wrist disability is denied.  


REMAND

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The Veteran filed her initial claim for an increased rating for her service-connected left wrist disability in January 2006.  The Veteran was afforded a VA joints examination in August 2006 and the examination report stated, in reference to the Veteran's service-connected left wrist, that "[i]t has affected her usual occupation as a nurse practitioner and midwife.  She is no longer able to practice her occupation."  The Veteran was also afforded various VA examinations in December 2008/January 2009 and multiple examination reports included a statement from the Veteran that she was unemployed because she "[n]eed[s] two functional hands to practice medicine."  In a statement dated July 2010, the Veteran referenced not working for five years and referenced her left hand and wrist.  The Veteran also submitted an August 2010 VA Form 21-8940, which noted that the Veteran last worked full time in December 2004 and listed the service-connected disabilities preventing her from securing or following any substantially gainful occupation as mixed connective tissue disease, fibromyalgia, chronic fatigue, left hand and right hand loss of use and arm loss.    

As the record raises a question of whether the Veteran is unemployable due to her service-connected disabilities, to include her service-connected left wrist disability, a claim for a TDIU is properly before the Board.  The Veteran's TDIU claim, however, has not been adjudicated by the AOJ and remand is required for the Veteran's claim to be initially considered by the AOJ.    

While the Veteran's service-connected disabilities combine to 100 percent effective August 19, 2010, the Veteran may still be entitled to special monthly compensation thereafter if she is found unemployable due solely to one service-connected disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Complete any necessary notification and/or development deemed warranted and adjudicate the Veteran's claim for entitlement to a TDIU prior to August 19, 2010.

In addition, in light of the holding in Bradley v. Peake, 22 Vet. App. 280 (2008), from August 19, 2010, the effective date of the Veteran's combined evaluation of 100 percent, the AOJ should consider whether entitlement to a TDIU is warranted on the basis of a single disability, specifically the Veteran's service-connected left wrist disability.

2.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


